Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 20120136534) in view of Wang et al. (US 10,554,057)
With respect to claims 1 and 8 Walsh teaches a method for displaying a charge energy by a solar roof system of a vehicle (10), comprising: 
determining, by a controller (computer/controller 182), whether the vehicle is in a parking mode when the solar roof system charging (paragraph 0048-49) an auxiliary battery (70) and a main battery (72) installed in the vehicle operates; 
calculating, by the controller (for example 182), a corresponding consumed energy (see energy absorbed) and a corresponding gain fuel amount (see miles earned) by determining (paragraph 0048-49) whether the solar roof system charges the auxiliary battery or the main battery; and displaying (display 170), by the controller, at least one of the consumed energy or the gain fuel amount (see miles earned Fig. 17 paragraph 0059, charging to green light paragraph 0063) in the cluster of the vehicle and performing booting (turning on the vehicle) when the key is turned on in the parking mode and displaying the gain fuel amount in the cluster (seen best in Fig. 17) when the key is turned off (transition from driving to parked, and solar roof is charging) in the driving mode.
Walsh teaches the vehicle is in a driving mode and parked mode however does detail the use of a key in the determining the mode of the vehicle. Keys are a well known means of determining the driving or parked mode of a vehicle, Wang for example teaches (col. 6 lines 1-10) the known  use of a key in determining the mode of a vehicle. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Walsh to include the use of a key for the predictable result of insuring the security and operation of the vehicle are that of the intended user.
With respect to claims 2 and 9 Walsh teaches the calculating of the consumed energy and calculating the gain fuel amount is changed based on the charge amount and calculated due to the saved energy (see miles earned). Walsh however does not detail the computation. Efficiency of a charge amount of the auxiliary battery is a well known factor in the calculation of the energy. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Walsh to include such a measurement of the benefit of accurate calculation.  
With respect to claims 4 and 11 Walsh teaches when the auxiliary battery is charged by a low DC- DC converter (36), the auxiliary battery is charged with an energy by the solar roof system using a low solar DC-DC converter.
With respect to claims 5 and 12 Walsh teaches the main battery is charged by the low DC-DC converter (36), the main battery is charged with the energy by the solar roof system using a high solar DC-DC converter (73).
With respect to claims 6 and 13 Walsh teaches the auxiliary battery is recharged (paragraph 0048-49) with the energy charged through the high solar DC-DC converter (SDC) using the low DC-DC converter (when solar charging is taking place).
With respect to claims 7 and 14 Walsh teaches the charge energy by the solar roof system is displayed in the cluster or an audio video navigation (paragraph 0058-63), and at least any one of a solar charging amount, fuel efficiency, a gain charge energy, or a gain fuel amount according to the parking mode and the driving mode is displayed.

Allowable Subject Matter

Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Walsh teaches the charging method and system however does not teach the formal description to include 
    PNG
    media_image1.png
    332
    880
    media_image1.png
    Greyscale
. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836